           Case 2:20-cv-01401-GMN-NJK Document 13
                                               12 Filed 12/22/20
                                                        12/21/20 Page 1 of 2


1    AARON D. FORD
      Attorney General
2    KATLYN M. BRADY (Bar No. 14173)
      Senior Deputy Attorney General
3    State of Nevada
     Office of the Attorney General
4    555 E. Washington Ave., Ste. 3900
     Las Vegas, Nevada 89101
5    (702) 486-0661 (phone)
     (702) 486-3773 (fax)
6    Email: katlynbrady@ag.nv.gov

7    Attorneys for Defendants
     Henry Godecki, Pamela Del Porto, Harold Wickham,
8    Charles Daniels, Tara Carpenter,
     Romeo Aranas, and Renee Baker
9

10

11

12                          UNITED STATES DISTRICT COURT

13                                  DISTRICT OF NEVADA

14   TRACY WAYNE VICKERS,                            Case No. 2:20-cv-01401-GMN-NJK
15                    Plaintiff,
                                                  ORDER GRANTING STIPULATION TO
16    v.                                              STIPULATION
                                                  EXTEND           TO DEADLINE
                                                          DEFENDANTS'  EXTEND TO
                                                    DEFENDANTS’   DEADLINE  TO
                                                  RESPOND TO THE COMPLAINT (ECF.
17   HENRY GODECKI, et al.,                        RESPOND TO THE COMPLAINT
                                                  NO. 1)     (ECF NO. 1)
18                    Defendants.
19

20         Defendants, Henry Godecki, Pamela Del Porto, Harold Wickham, Charles Daniels,
21   Tara Carpenter, Romeo Aranas, and Renee Baker, by and through counsel, Aaron D. Ford,
22   Nevada Attorney General, and Katlyn M. Brady, Senior Deputy Attorney General, of the
23   State of Nevada, Office of the Attorney General, and Plaintiff Tracy Vickers, by and
24   through counsel Travis Barrick, stipulate to extend Defendants’ deadline to answer the
25   Complaint to December 29, 2020.
26   ///
27   ///
28   ///


30                                        Page 1 of 2
           Case 2:20-cv-01401-GMN-NJK Document 13
                                               12 Filed 12/22/20
                                                        12/21/20 Page 2 of 2


1           On October 28, 2020, Defendants Del Porto, Wickham, Daniels, Carpenter, Aranas,
2    and Baker waived service in this matter and the deadline to file an answer or responsive
3    pleading was set for December 21, 2020. ECF No. 10.1
4           Due to technical difficulties at the Nevada Office of the Attorney General, defense
5    counsel was unable to complete the responsive pleading by December 21, 2020. Accordingly,
6    the parties stipulate to extend Defendants’ deadline to file an answer or responsive
7    pleading from December 21, 2020, to December 29, 2020.
8
     DATED this 21st day of December, 2020       DATED this 21st day of December, 2020
9

10   By:      /s/ Travis Barrick                 By:     /s/ Katlyn M. Brady
           TRAVIS BARRICK, Esq.                        KATLYN M. BRADY, Esq.
11         Bar No. 9257                                Bar No. 14173
           Gallian Welker & Beckstrom                  Office of the Attorney General
12
           540 E. St. Louis Ave                        Grant Sawyer Bldg.
13         Las Vegas, NV 89104                         555 E. Washington Ave. Suite 3900
           Attorney for Tracy Vickers                  Las Vegas, NV 89101
14                                                     Attorney for Defendants
15
                                            IT IS SO ORDERED.
16

17
                                           UNITEDSTATES
                                           UNITED STATES DISTRICT JUDGE
                                                        MAGISTRATE JUDGE
18

19                                          DATED:         December 22, 2020
20

21

22

23

24

25

26

27
            1
            Following service, Defendant Godecki requested representation from the Nevada
28
     Attorney General’s Office.


30                                          Page 2 of 2
